Citation Nr: 0107111	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  99-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disability currently evaluated as 50 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right foot.  

3.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left foot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The veteran has been rated as service-connected for a 
psychoneurosis since 1945.  By a rating action of June 1997 
the RO increased the rating to 50 percent effective in 
February 1996. 

In October 1998, the veteran reopened his claim for an 
increased rating for the service-connected psychiatric 
disability.  By a rating decision of May 1999, the RO 
continued the 50 percent disability evaluation, and this 
appeal ensued.  In that decision, the RO noted that the 
primary diagnosis had been generalized anxiety disorder but 
that a VA examination of May 1997 had established a diagnosis 
of post-traumatic stress disorder (PTSD) related to his 
combat experiences.  The RO determined that a separate 
evaluation would not be assigned for PTSD as this would 
constitute pyramiding of the same disability under various 
diagnostic codes, which is prohibited.  38 C.F.R. § 4.14.  
Currently, the service-connected disorder is rated as 
generalized anxiety disorder with PTSD.

Service connection for residuals of frozen feet was 
established by a rating decision of June 1996.  The RO 
assigned a 10 percent disability rating for the bilateral 
foot disorder, effective in February 1996.  

The veteran submitted a claim for higher disability ratings 
for his feet in October 1998.  By the rating action of May 
1999, the RO found that the evaluation for cold injury 
residuals of both feet, under a revision to the rating 
criteria which had been put in place since the prior rating 
action, now merited individual evaluations for each foot.  
The RO assigned a 10 percent disability evaluation for cold 
injury residuals of the right foot, and a 10 percent 
disability evaluation for cold injury residuals of the left 
foot under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000), 
and this appeal ensued.  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  The veteran's post-traumatic stress disorder and 
generalized anxiety disorder has caused reduced reliability 
and productivity in his social and occupational functioning, 
but has not resulted in deficiencies in most areas.  

3.  It is manifested by periods of depression, crying spells, 
anxiety, and sleep impairment, but without manifestations of 
circumstantial, circumlocutory or stereotype speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-or long-term memory, 
impaired judgment, or impaired abstract thinking.  

4.  The service-connected cold injury residuals of each foot 
include peripheral neuropathy and peripheral vascular disease 
with decreased sensation in the toes and feet, cold 
sensitivity, and fungal infection of both great toenails.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder and generalized anxiety 
disorder have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.130, 
Diagnostic Codes 9400-9411 (2000).  

2.  The criteria for a disability rating of 20 percent, but 
no higher, for cold injury residuals of the right foot have 
been met.  In addition, a 10 percent rating for peripheral 
neuropathy of the right foot is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.104, 4.124, 
4.124a, Diagnostic Codes 7122 (Note 1), 8725 (2000).  

3.  The criteria for a disability rating of 20 percent, but 
no higher, for cold injury residuals of the left foot have 
been met.  In addition, a 10 percent rating for peripheral 
neuropathy of the left foot is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.104, 4.124, 
4.124a, Diagnostic Codes 7122 (Note 1), 8725 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of VA psychiatric examination in April 1996 
reflects that the veteran had an eighth grade education, did 
plastering until 1955 and then engaged in commercial fishing 
until retiring in 1990.  He had been married for 49 years.  
There had been no inpatient or outpatient psychiatric 
treatment.  He reported having dreams of combat experiences.  
The diagnosis was generalized anxiety disorder.  The global 
assessment of functioning (GAF) score was 60-65.  

When the veteran was examined by the VA in March 1997, his 
chief complaint was that his nervous disorder was worse.  
Thoughts of war kept coming back to him and he was dreaming 
more.  He dreamed 2 to 3 times per week.  He did not describe 
specific recurring dreams, but dreams that were generally 
about combat events.  He had had no treatment for a nervous 
or mental disorder.  His interest remained fishing.  On 
mental status examination, the veteran was anxious and tense.  
He had a tremor in both hands.  He related in a distant, but 
friendly manner.  He was coherent and goal-directed.  There 
was no evidence of any thinking disorder.  His mood was 
depressed and his affect was flattened.  He was oriented, 
with no memory impairment.  His insight was adequate.  The 
impression was generalized anxiety disorder.  The GAF score 
was 55-60.  The examiner further commented that there 
appeared to have been some progression of the veteran's 
previous disability.  He was certainly having more frequent 
attacks and they appeared to have become more disabling.  He 
avoided crowds because of anxiety.  

Outpatient treatment reports from World War II group therapy 
meetings reflect that the group met approximately every two 
weeks.  He was nervous a good part of the time and was unable 
to relax.  There was an impression of PTSD, intrusive 
thoughts, nightmares, sleep disorder, and anxiety.  It was 
noted that the veteran was benefiting from the World War II 
group and should continue.  The records reflect he did.  

Examination of the veteran for mental disorders in November 
1998 reflects that his claims folder was reviewed with 
particular reference to the past previous compensation and 
pension examination of May 1997 and also the therapy notes 
from the Vet Center.  The veteran was currently going there 
for outpatient therapy on a regular basis.  He had also been 
given anxiety medicine and medicine to calm his nerves.  He 
had been on the medication since the previous year and he 
reported that it had helped him some.  He had had no 
psychiatric hospitalizations.  He remained retired.  He 
reported some previous problems with alcohol which he had 
used to help him with his anxiety.  He reported that he had 
problems sleeping at night and stated that he had nightmares 
about 1 to 2 times a week which were combat related.  His 
wife refused to sleep with him because of the nightmares.  He 
also reported having intrusive thoughts.  He described 
himself as being rather anxious.  According to the examiner, 
this certainly presented itself in terms of his behavior 
during the interview.  The veteran had a significant tremor.  
He seemed to be very apprehensive, but he was very 
cooperative as well. 

On mental status examination, the veteran was described as a 
cooperative individual who nonetheless was extremely anxious.  
His anxiety had been chronic and longstanding and it appeared 
to have impaired him both socially and occupationally.  The 
veteran related that he had no friends and had difficulty 
being around people.  He said that he basically liked to be 
by himself.  He had a brother-in-law who had been through the 
war and knew how he felt.  He was also able to associate with 
other veterans.  He believed that his difficulty in working 
with other people had impaired him occupationally.  He stated 
that when he fished he sometimes went several hundred miles 
off the coast of California and was gone for several days at 
a time.  He denied suicidal or homicidal ideation.  He 
demonstrated no evidence of an underlying thought disorder 
during the interview.  He was not psychotic.  He demonstrated 
no evidence of paranoia or delusions.  There was no 
inappropriate behavior or mannerism noted during the 
assessment.  The veteran stated that his anxiety was getting 
worse.  While he could currently take care of his own needs, 
he was afraid that when he became older he would not be able 
to feed himself or take care of his own needs because of this 
problem.  His speech and language were within normal limits.  
His insight, judgment and reasoning were not impaired.  He 
was having significant and chronic anxiety which had been 
longstanding.  The veteran reiterated that in his opinion his 
anxiety had been getting worse as he became older.  His mood 
was somewhat depressed, although he was able to make good eye 
contact and carry on a good conversation.  His impulse 
control was not impaired.  Evaluation of the veteran's memory 
revealed that he was not able to recall his full Social 
Security number, but he was able to recall the last four 
digits of it.  He knew his address, the month, day, and the 
year.  He knew his birth date and the current and past 
presidents.  Overall his attention span and concentration 
appeared to be within normal limits for his age.  He did 
reported no problems with anger or temper management.  He was 
able to get along okay with other people and basically just 
avoided them if at all possible.  The diagnostic impression 
was post-traumatic stress disorder and generalized anxiety 
disorder.  The veteran's stressors were economic and exposure 
to war.  The current GAF score was 50.  
Analysis of the PTSD Claim

It is the judgment of the Board that the veteran has been 
afforded every administrative consideration regarding 
development of his claim.  The veteran has had several 
compensation examinations by VA psychiatrists who have 
reviewed his claims folder in conjunction with the 
examinations.  The reports of the examinations are full and 
complete and provide extensive information for rating 
purposes.  The evidence including the Vet Center reports 
reflects that all relevant facts have been properly developed 
and that all available pertinent evidence has been obtained.  

The service-connected disability, as a psychoneurosis, is 
rated under Diagnostic Codes 9400-9411.  Under the diagnostic 
criteria applicable to both PTSD and generalized anxiety 
disorder, a 50 percent evaluation will be assigned when the 
disorder produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, (2000).  

The reported GAF scores have been carefully considered.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV), p.32.  A GAF of 
21-30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  A GAF of 31-40 denotes some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A 41-50 score denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Finally, a GAF of 61-70 denotes some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  The 
veteran's most recent recorded GAF score was 50.  

The GAF scores and the findings on the psychiatric 
examinations, including the most recent examination, and 
reports of group therapy in the aggregate clearly establish 
that the veteran experiences social and industrial impairment 
due to his service-connected psychiatric disorder.  It is the 
judgment of the Board that the objective evidence reflects no 
more than periods of depression, crying spells, anxiety, and 
sleep impairment, without manifestations of circumstantial, 
circumlocutory or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short-or long-term memory, impaired judgment, 
or impaired abstract thinking.  In these circumstances, the 
current 50 percent disability rating, assigned by the RO, 
adequately compensates the veteran for the level of 
disability attributable solely to the service-connected PTSD 
and generalized anxiety disorder.  

The reasons a higher rating is not warranted are that 
numerous findings on psychiatric examination are normal or 
adequate.  Importantly, no concentration problems or poor 
judgment has been reported.  The veteran chose employment 
which permitted him to work on his own for many years prior 
to his retirement.  In retrospect, this was an appropriate 
choice.  Clearly, he still enjoys the fishing he did for an 
avocation but now continues as a hobby.  He has now been 
married for more than 50 years.  It is apparent that his 
service-connected psychiatric disorder did not prevent him 
from working prior to his retirement at an appropriate age.  
The psychiatric reports have been carefully studied.  He has 
not required psychiatric hospitalization and until recently 
did not even require medication for psychiatric symptoms.  
His psychiatric disorder has never progressed to the point of 
reflecting the level of disability necessary for a disability 
rating in excess of 50 percent for neuroses under the 
applicable rating criteria discussed herein.  

In light of the above, the Board finds that the veteran's 
claim for an increased rating for psychiatric disability must 
be denied on the basis that the RO properly assigned a 50 
percent schedular disability evaluation for the service-
connected PTSD and generalized anxiety disorder and that no 
factual basis exists for changing that determination based on 
the objective evidence.  In reaching its decision, the Board 
considered the complete history of the veteran's service-
connected PTSD and generalized anxiety disorder as well as 
the current clinical manifestations and the effect they have 
on the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10.  The Board also considered whether the veteran's 
disability picture is so exceptional or unusual as to warrant 
a referral for evaluation on an extraschedular basis.  
However, there is no evidence disclosing that the veteran's 
service-connected PTSD and generalized anxiety disorder, 
cause any unusual impairment, such as marked interference 
with employment or frequent periods of hospitalization.  The 
veteran has not required any hospitalization for his service-
connected PTSD and generalized anxiety disorder.  
Consequently, the Board finds that a referral is 
inappropriate.  Specifically, as is required for a referral 
under 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation for 
psychiatric disability, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107.  


Factual Background of the Cold Injury Residuals

When the veteran was examined by the VA in June 1996, he 
reported, for the first time of record, that following combat 
he had been hospitalized primarily for treatment of a gunshot 
injury to the left knee, but that during his stay in the 
hospital, the skin on both feet slipped off.  He had 
experienced recurrent problems with his feet since then.  His 
primary complaint was of his feet aching with cold weather.  
Function was described as normal.  The dorsal pedal arteries 
were palpable, bilaterally.  There was no deformity except 
for a corn on the inner aspect of the right little toe.  
There were no secondary skin vascular changes.  Diagnostic 
tests were noncontributory.  The diagnosis was history of 
frozen feet bilateral with residual symptoms.  Based upon 
that examination, service connection was awarded for 
residuals of frozen feet and a 10 percent rating was 
assigned.  

Following his reopened claim in October 1998, an examination 
was scheduled.  The veteran's examination by the VA for 
disorders of the arteries and veins reflects that the veteran 
stated that at one point in service his feet became so 
swollen that he could not get his shoes back on; his feet 
turned black; and he was hospitalized for one month.  At that 
time he slept with his feet out because it hurt even to cover 
them.  Currently he could not stand or walk for any prolonged 
period of time because of the pain and he did not tolerate 
his feet getting cold because of the severe pain which was 
worse in the wintertime.  He had to wear a certain kind of 
shoe because when shoes put pressure on his feet they were 
really painful.  His legs often gave out on him if he walked 
a block.  In the wintertime, he would wear a bigger shoe size 
so he could wear extra socks.  He had never had an amputation 
of any part of the feet.  He had not looked at the feet well 
enough to notice a color change.  He stated that when he wore 
extra socks his feet would often sweat.  He also had to wear 
leather shoes to keep his feet from sweating too much.  He 
denied numbness or tingling in the feet, a toenail infection, 
ulceration or edema.  

Physical examination of the feet revealed diminished or slow 
capillary refill and diminished dorsalis pedis and posterior 
tibial pulses, bilaterally.  The feet were pink, warm, and 
slightly atrophied, with no hair below the ankles.  The skin 
was dry and smooth.  There was a callus on the lateral side 
of the right fifth toe.  Both great toes had thickened opaque 
nails with irregular edges.  These toenails were involved 
with fungal infection.  The deep tendon reflexes were one 
plus at the quadriceps and Achilles, bilaterally.  In 
addition, the veteran had decreased vibratory sensation and 
pinprick sensation in the toes and distal feet.  The 
diagnoses were cold injury to both feet; peripheral 
neuropathy secondary to cold injury; and peripheral vascular 
disease secondary to cold injury, probably aggravated by his 
cigarette smoking and also possibly his Type II diabetes 
mellitus.  

Rating the Cold Injury Residuals

It is the judgment of the Board that the RO has afforded the 
veteran comprehensive development of his claim from an 
administrative perspective.  The veteran has had compensation 
examinations by VA foot specialists who have reviewed his 
claims folder in conjunction with the examinations.  The 
reports of the examinations are full and complete and provide 
extensive information for rating purposes.  There is no 
indication that additional evidence is available but not 
obtained.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran filed his claim for an increased rating for 
disability of the feet in October 1998.  The RO applied the 
rating criteria for cardiovascular disabilities that became 
effective on January 12, 1998, and the further minor changes 
to the rating criteria for Diagnostic Code 7122, which were 
effective later that year.  Currently, a 10 percent rating is 
in effect for each foot, which is warranted when there is 
arthralgia or other pain, numbness, or cold sensitivity under 
Code 7122.  That Code further provides that a 20 percent 
rating is warranted for arthralgia or other pain, numbness, 
or cold sensitivity plus one of the other manifestations such 
as tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  
The objective evidence supports a finding that the veteran 
has cold sensitivity plus nail abnormalities.  Therefore a 
schedular rating of 20 percent is warranted for each foot 
under Diagnostic Code 7122 based on the evidence.  The 
schedular criteria for a 30 percent rating under that Code 
have not been met because that rating is reserved for cold 
injury residuals manifested by arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities, (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Here, there 
has been no diagnosis of hyperhidrosis.  The sweating the 
veteran describes is not really "excessive" and the 
impaired sensitivity is covered within rating action the 
Board deems appropriate for neuropathy as discussed below.  
Consequently, the only "extra finding" under Code 7122 is 
the nail abnormalities.  In the judgment of the Board, the 
existence of cold injury residuals coupled with the nail 
abnormalities warrants a 20 percent disability rating for 
each foot.  

Note (1) to Diagnostic Code 7122 provides that peripheral 
neuropathy may be evaluated under other diagnostic codes as 
residual effects of cold injury.  There has been a diagnosis 
of peripheral neuropathy attributed to the service-connected 
cold injury residuals on VA medical examination.  The 
recorded clinical findings support a conclusion that the 
veteran is entitled to a 10 percent disability rating for 
each foot on the basis that the disability is commensurate 
with either mild or moderate incomplete paralysis as provided 
under 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8725.  
These ratings in combination afford the veteran the 
appropriate disability evaluations for cold injury residuals 
in the Board's judgment.  As a consequence of these decisions 
by the Board, it is incumbent upon the RO to calculate the 
combined disability rating for the veteran's lower 
extremities by combining the individual ratings and applying 
the bilateral factor.  

As noted, the Board has considered the application of 
alternative diagnostic codes; however, for the reasons cited 
the veteran's disability is most aptly rated under Diagnostic 
Codes 7122 and 8725.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  This action is also the most favorable to the 
veteran as explained.  

The VA examiner did attribute some of the veteran's 
neurological dysfunction regarding his feet to nonservice-
connected disability, specifically smoking and perhaps 
diabetes mellitus.  Nonservice-connected symptoms may not be 
considered in determining the service-connected evaluation.  
38 C.F.R. § 4.14 (2000).  However the Board is compelled to 
conclude that the weight of the evidence supports increased 
evaluations for residuals of cold injury to the feet for the 
reasons set forth.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000) does not appear to be for application in this case 
because the service-connected residuals of frozen feet, while 
significantly disabling, have not, by themselves, resulted in 
an unusual disability picture; that is they have not caused 
problems such as frequent hospitalizations or marked 
interference with employment such as to render impractical 
the regular schedular standards.  

The Board has resolved any reasonable doubt on the matter in 
the veteran's favor, under 38 U.S.C.A. § 5107, and the Board 
has also applied 38 C.F.R. § 4.7, inasmuch as the clinical 
findings more nearly approximate the ratings assigned here 
for each foot, rather than any lower rating.  


ORDER

A disability rating in excess of 50 percent for post-
traumatic stress disorder and generalized anxiety disorder is 
denied.  


A disability rating of 20 percent, but no higher, is granted 
for cold injury residuals of the right foot, as is a 10 
percent rating for peripheral neuropathy of the right foot.  
The individual ratings are subject to the applicable 
regulations governing the payment of monetary benefits.  

A disability rating of 20 percent, but no higher, is granted 
for cold injury residuals of the left foot, as is a 10 
percent rating for peripheral neuropathy of the left foot.  
The individual ratings are subject to the applicable 
regulations governing the payment of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







